DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Comment
The applicant is thanked for providing line numbers to the claims. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1, 2, 6-9, 11, 12, 14-17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In regard to claim 1, the recitation, “the single heat sink employs a loading and/or unloading of the sole during gait to create airflow” is indefinite since the claim is a product claim and the recitation is a step and it is entirely unclear what structure is required of the step recitation.  Further, the supposing that the language was modified to be properly functional, the specification is entirely unclear as to what structure is required to create airflow (para. 64, 74).  There is no way to discern what specific structure is required to create the airflow.  The specification fails to explain what structure creates the airflow (pg. pub. para. 73) and therefore it is entirely unclear as to what structure is required. 
	In regard to claim 12, the recitation, “an environment” is indefinite for reintroducing that which was already recited in claim 1.
Claim Interpretation
	All of the claims have been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, and it is considered that none of the claim recitations should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-9, 11, 12, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paek (KR 10-0813282) in view of Vogt (US 2013/0019503) and Dakhill (US 2016/0051006) and separately 
Claims 1, 6-9, 11, 12, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paek (KR 10-0813282) in view of Vogt (US 2013/0019503), Giblin (US 6438964), and Dakhill (US 2016/0051006).
	In regard to claim 1, Paek teaches a footwear product (see all figures, whole disclosure) with an integrated active temperature control system, the footwear product comprising: 
an upper (110); 
a sole (see identified parts below) comprising an insole (140, 172) comprising one thermo-conductive plug (172); 
a midsole (at least part of sole between 140 and 150; having 154, midsole referred to as 154 for simplicity hereafter) disposed between the insole (140) and an outsole (150); wherein the midsole (154) comprises a cooling element (174); and 
a single heat sink (176) is disposed in the midsole (154).  
	Paek does not explicitly state that the cooling element is a thermo-electric cooling element having an active solid-state electrical device that operates on the Peltier effect and having a plurality of the cooling elements with a plurality of thermoconductive inserts or plugs; and wherein the single heat sink directly contacts each of the plurality of the thermo-electric cooling elements, and the single heat sink comprises one or more metal components or thermal-conductive foam components. 
	However these features are well known in the prior art.  Vogt teaches employing 
a plurality of thermo-electric cooling elements (340a, 340b - para. 47, 41) to provide cooling to multiple locations on a foot; the thermo-electric cooling elements (340a, 340b) each having an active solid-state electrical device (para. 42, 43) that operates on the Peltier effect (para. 42-43); and Vogt teaches a single heat sink (342, para. 47 - “heat sink”) directly contacting the plurality of the thermo-electric cooling elements (340a, 340b) (para. 46-47).  Further, official notice is taken that forming a heat sink from one or more metal components is old and well known to provide the thermal conductivity of metal to the heat sink.  Alternatively, Giblin teaches it is well known to provide thermal-conductive foam components for heat sinks (column 5, line 50 - column 6, line 1-17) for the purpose of providing high performing conductive material that is lightweight.
Therefore it would have been obvious to a person of ordinary skill in the art to modify Paek to have a plurality of thermo-electric cooling elements each in contact with a respective one of a plurality of thermoconductive inserts and to provide a single heat sink formed of one or more metal components or thermal conductive foam components to be directly in contact with each of the plurality of the thermo-electric cooling elements for the purpose of providing greater cooling capacity and to provide cooling to many locations on a user’s foot and to improve the ability of the product to reject heat from the plural locations; further note that providing a single heat sink would clearly permit the provision of a larger heat sink (rather than several heat sink with spacing) improve the ability of the heat sink to remove heat more effectively from multiple locations.
Paek, as modified, teaches most of the limitations but does not appear to explicitly teach that the footwear product has a gait powered structure capable of creating an airflow by an loading and unloading of the sole during gait and creates the airflow across the heat sink to move heat from the single heat sink into an environment outside of the footwear product.  However, Dakhil explicitly teaches footwear (100) that has a power generating footwear structure (300) that provides power from a loading and unloading of the sole during walking (para. 25, 26).  Paek, clearly could advantageously use this power to aide in powering the fan (162).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Paek with the power generating structure of Dakhil for the purpose of obtaining power from walking in the footwear to aide powering the fan in the creation of airflow through the heat sink so as to increase the capability of the system to provide cooling.
In regard to claim 6, Paek, as modified, teaches a power source (see power source 120 and Vogt - para. 19, 43, 64) for the plurality of the cooling elements (modified in TECs).
In regard to claim 7, Paek, as modified, teaches that the power source (120; and Vogt - para. 60) comprises rechargeable batteries (page 4, para. 1, page 5, para. 1; also Vogt - para. 60) that may be recharged when not in use (page 6; the disclosed batteries in Vogt are fully capable of the functional use).
In regard to claim 8, Paek teaches a control system to control an amount of heat being removed from the footwear product (page 5). Note that Vogt also teaches a control system to control an amount of heat being removed from the footwear product (para. 65, 64) and would be obvious modify Paek therewith to improve the controllability of the system of Paek.
In regard to claim 9, Paek, as modified, teaches that the plurality of thermo-conductive inserts (172 pluralized by the above modification) also provides cushioning to control pressure and/or shear and is disposed in a portion of the insole contacting an area of a plantar surface of a foot disposed in the footwear product.  
In regard to claim 11, Paek, as modified, teaches that the single heat sink (as described by the modification above) is passive (see it is merely a material and therefore may be considered passive).  Further, see that the modification makes a footwear product that is body-powered obvious to take advantage of energy output by the user.
In regard to claim 12, Paek, as modified, teaches that the single heat sink (as described by the modification above) employs an air movement system (162) that uses convection to move heat from the single heat sink into an environment outside of the footwear product (100).
In regard to claims 14-17, Paek teaches most of the claim limitations, but does not explicitly teach temperature and/or pressure sensor(s) associated with each of the plurality of thermo-conductive inserts and not all of the control limitations of claims 15-17.  However, Vogt clearly teaches temperature sensors (122, para. 24, 48) and pressure sensors (para. 56, 57) and teaches that the sensors should be provided to determine the conditions at the foot (para. 53) and at the location of cooling (para. 48); a control system (110, para. 24) to control an amount of heat being removed from the footwear product (para. 48); wherein the control system (110) has an input (remote control 137, 139, para. 38) for setting a temperature to be maintained (para. 35); the input (remote control) is disposed outside of the footwear product and is operatively connected wirelessly to the control system (remote control, para. 38); the system operation is adjusted upon the pressure sensors detecting when a person is standing (para. 57).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Paek with temperature and pressure sensors at the location of the plug (172) and to provide a control system with an input wirelessly connected to the control system, and to activate the cooling system when a preset pressure on the pressure sensors indicates a person is using the shoes for the purpose of automating the operation of the cooling system and to improve the temperature control and to make using the system easier.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paek (KR 10-0813282) in view of Vogt (US 2013/0019503), Dakhill (US 2016/0051006) and 
Bailey (US 7204041) and separately
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paek (KR 10-0813282) in view of Vogt (US 2013/0019503), Dakhill (US 2016/0051006), Giblin (US 6438964), and Bailey (US 7204041).
	Paek, as modified, teaches most of the claim limitations, but does not teach that the plug is gel.  However, Bailey teaches that it is routine and ordinary to form insole material from gel (column 14, line 45-50).  Therefore it would have been obvious to a person of ordinary skill in the art to modify the plug of Paek from gel as taught by Bailey for the purpose of providing a comfortable insole.  Note also that Bailey is suggestive of the recited polymer foams as well.

Claims 1, 2, 6-9, 11, 12, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over every rejection using Paek (KR 10-0813282) above and further in view of Pereira (WO2010/085163).
	It is the position of the office that the prior art above fully makes obvious the claimed subject matter, however, supposing that Vogt is not relied upon for showing that it is known to employ a single heat sink with a plurality of cooling elements, it is noted that Pereira fully teaches this feature is well known in the art.  Pereira teaches a footwear product (page 1, para. 1) having a plurality (see figure 1) of thermo-electric cooling elements (3; page 8) and a singular heat sink (1, page 8).  Therefore it would have been obvious to a person of ordinary skill in the art to modify Paek to employ a plurality of thermo-electric cooling elements with a single heat sink for the purpose of providing a larger heat sink and the ability to remove heat more effectively from multiple locations.
Response to Arguments
Applicant's arguments filed 3/22/2021 are that the prior art does not teach the amended limitations, this is not persuasive as indicated above, the prior art makes the claimed invention obvious.   Therefore the arguments have been fully considered but they are not persuasive.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F PETTITT whose telephone number is (571) 272-0771.  The examiner can normally be reached on M-F, 9-5p.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR): http://www.uspto.gov/interviewpractice.  The examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN F PETTITT, III/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


JFPIII
June 1, 2021